                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




  UNITED STATES OF AMERICA,
                                                   CR 18-49-M-DLC
                      Plaintiff,

          vs.                                       ORDER

  TERESA JOLENE PAGE,

                      Defendant.

      Before the Court is Defendant's Second Unopposed Motion to File Past-Due

Sentencing Letters (Doc. 46). Defendant has continued to receive letters past the

deadline for submission.

      IT IS ORDERED that Defendant's Motion (Doc. 46) is GRANTED. The

Court will consider the letters attached as exhibits 1 through 5 to Defendant's

Motion.

      DATED this G:,4' day of June, 2019.




                                              Dana L. Christ nsen, Chief Judge
                                              United States District Court




                                        -1-
